Citation Nr: 0310016
Decision Date: 01/28/03	Archive Date: 06/02/03

BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00-10 219	)	DATE JAN 28, 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased (compensable) rating for cyclitis.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as secondary to a service-connected sinus disability.
 

WITNESSES AT HEARINGS ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

L. A. Howell, Counsel


 INTRODUCTION

The veteran served on active duty from September 1976 to June 1977.

This matter is before the Board of Veterans Appeals (Board) on appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which denied the claims on appeal.

The veteran testified at a hearing before an RO hearing officer in December 1999 and at a videoconference hearing before the undersigned Member of the Board in June 2001.  A transcripts of the testimony have been associated with the claims file.

By a decision dated in November 2001, the Board granted the veterans appeal for service connection for sinusitis and remanded the issues listed on the first page of this decision to the RO for additional development.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran in development of the claims and has notified him of the information and evidence necessary to substantiate his claims.

2.  The veteran's bilateral cyclitis is not shown to be recurrent; corrected visual acuity is 20/30 for the right eye and 20/20 for the left eye; no visual field loss, requirement for rest, or other episodic incapacity is shown.

3.  The weight of the medical evidence reflects that the veterans currently-diagnosed depression is not related to his service-connected sinus disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable disability rating for the veteran's cyclitis have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.84a, Diagnostic Code (DC) 6004 (2002).

2.  An acquired psychiatric disorder is not shown to be proximately due to a service-connected sinus disability.  38 U.S.C.A. §§ 5103(a), 5103A (West 1991 & Supp. 2002); 38 C.F.R. § 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an Increased (Compensable) Rating for Cyclitis

The veteran contends, in essence, that his service-connected cyclitis is worse than currently evaluated.  At a personal hearing at the RO and at a hearing before the Board, he maintained that his eye disability caused him to be dizzy, effected his night vision, and interfered with his work because the chemicals he worked around irritated his eyes.  He reported that he had undergone laser surgery for cataracts.  He also related that he had to wear glasses, could not read small print, and experienced pain in his eyebrows and behind his eyeballs.

The Board notes that disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2002).  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 2002); 38 C.F.R. Part 4 (2001).  However, the Board will consider only those factors contained wholly in the rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994).  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2002).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2002). 

Cyclitis, in addition to uveitis, keratitis, scleritis, iritis, choroiditis, retinitis, recent intra-ocular hemorrhage, detachment of the retina, and an unhealed eye injury, in chronic form, are to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuation of active pathology.  The minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, DC 6009.  

Visual acuity is rated based on best distant vision obtainable after correction by glasses.  38 C.F.R. § 4.75 (2002).  Ratings are determined by the intersection of the horizontal row appropriate for one eye and the vertical column appropriate to the other eye from Table V.  38 C.F.R. §§ 4.83a, 4.84a, Table V (2002).  A compensable rating for loss of visual acuity requires that corrected vision be, at a minimum, 20/40 in one eye and 20/50 in the other.  38 C.F.R. § 4.84(a), DCs 6078, 6079 (2002).

Using Table V, and the most recent VA examination results dated in April 2002, the measurement of the veteran's visual acuity does not meet the schedular requirements for a compensable rating.  The veteran's corrected right eye visual acuity of 20/30, and corrected left eye visual acuity of 20/20, results in a noncompensable schedular rating for central visual acuity impairment.  This conclusion is also supported by a January 2001 VA examination reflecting corrected right eye visual acuity of 20/25, and corrected left eye visual acuity of 20/20.  Therefore, the evidence does not support a compensable rating based on impairment of visual acuity.

There is no evidence of field loss.  While the evidence does not demonstrate field loss or impairment of visual acuity sufficient to warrant a compensable rating, the schedular criteria under DC 6004 also provides for compensable ratings for chronic cyclitis manifested by pain, rest-requirements, or episodic incapacity.  In this case, the Board finds no evidence of the symptoms described above.  Of note, the veterans reported complaints of pain, headaches, etc. appear to be related to a sinus condition, not separate and distinct complaints related to an eye condition.  Further, outpatient treatment records are negative for eye complaints associated with rest-requirements or episodic incapacity due to cyclitis.  As there is no indication of periodic flare-ups of cyclitis or symptoms associated therewith, the Board finds that the current noncompensable rating is appropriate at this time.  

II.  Entitlement to Service Connection for an Acquired Psychiatric Disorder, Claimed as Secondary to a Service-Connected Sinus Disability

The veteran maintains that his psychiatric disorder, currently diagnosed as depression, is related to his service-connected sinus disability.  The regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2002).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the veteran has not claimed entitlement to service connection for a psychiatric disorder on a direct basis; rather, he asserts that he is entitled to secondary service connection for a psychiatric disorder due to his service-connected sinus disability.  After a review of the evidence, the Board finds that the weight of the medical evidence is against the claim for service connection for an acquired psychiatric disorder on a secondary basis.

To that end, the Board places significant probative value on an October 2000 VA examination, undertaken specifically for the purpose of addressing the veterans secondary claim.  At that time, the examiner outlined the veterans complaints related to a psychiatric disorder.  After a mental status examination, the clinical impression was depressive disorder, not otherwise specified.  The examiner concluded that there was no evidence that the veterans psychiatric symptoms were either incurred in or aggravated by military service, or that it was caused by or aggravated by his sinusitis.  In assigning high probative value to this report, the Board notes that the examiner had the claims file for review, specifically discussed some of the findings in the claims file, obtained a reported history from the veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the veterans past medical history or that he misstated any relevant fact.  Therefore, the Board finds the VA examiners opinion to be of great probative value.

Next, the Board notes that no other examiners or treating physicians have directly addressed the issue of whether the veterans psychiatric symptoms were related to his service-connected sinus disability.  The mere contention of the veteran, no matter how well-meaning, without supporting medical evidence that would etiologically relate his current psychiatric complaints with his service-connected disability cannot support a claim for service-connection.  Caluza v. Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of record, the veterans statements, the VA outpatient treatment records, and the VA examination reports and medical opinion, in light of the applicable law, and finds that equipoise is not shown and the benefit of the doubt rule does not apply.  As the weight of medical evidence fails to support the veterans claim for secondary service-connection, the Board is unable to grant the benefit sought.  

Finally, in denying the veterans claims, the Board has considered the Veterans Claims Assistance Act of 2000 (VCAA), which, among other things, redefined the obligations of VA with respect to the duty to assist and included an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The law also eliminated the concept of well-groundedness and is applicable to all claims filed on or after the date of enactment or those filed before the date of enactment but not yet final as of that date.  See 38 U.S.C.A. § 5103A (West 2002).  Additionally, in August 2001, VA issued regulations implementing the provisions of VCAA to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits.  In this case, VAs duties have been fulfilled to the extent possible with regard to the issue decided in this decision.  

First, VA must now notify the veteran of evidence and information necessary to substantiate his claim and inform him whether he or VA bears the burden of producing or obtaining that evidence or information.  38 U.S.C.A. § 5103(a) (West Supp. 2002); 38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  By virtue of the information contained in the statement and supplemental statements of the case issued during the pendency of the appeal, the veteran was given notice of the information, medical evidence, or lay evidence necessary to substantiate the claims.  

Next, VA has a duty to assist the veteran in obtaining evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  To that end, it appears that all medical records identified by the veteran have been associated with the claims file.  The veteran also indicated in March 2002 that he had no further evidence to submit to support his claim.  Moreover, he underwent recent VA examinations specifically to address the issues on appeal.  In addition, the issues were the subject of a Board remand in November 2001.  Further, the Board notes that the RO provided him with a letter informing him of his due process rights under the VCAA in March 2002.  Next, he asked and was provided with an opportunity to present testimony before the RO in December 1999 and before the Board in June 2001.  As such, the Board finds that the record as it stands is sufficient to decide the claim and no additional development is needed.  Therefore, the Board finds that the mandates of the VCAA have been satisfied and a decision on the merits is not prejudicial to the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

An increased (compensable) rating for cyclitis is denied.

Service connection for an acquired psychiatric disorder, claimed as secondary to a service-connected sinus disability, is denied.


		
	Gary L. Gick
	Member, Board of Veterans Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps you can take if you disagree with our decision.  We are in the process of updating the form to reflect changes in the law effective on December 27, 2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these important corrections to the advice in the form:

? These changes apply to the section entitled Appeal to the United States Court of Appeals for Veterans Claims.  (1) A Notice of Disagreement filed on or after November 18, 1988 is no longer required to appeal to the Court.  (2) You are no longer required to file a copy of your Notice of Appeal with VAs General Counsel.
? In the section entitled Representation before VA, filing a Notice of Disagreement with respect to the claim on or after November 18, 1988 is no longer a condition for an attorney-at-law or a VA accredited agent to charge you a fee for representing you.
  
